UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDEDDecember 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-24487 MIPS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0322161 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 1225 CHARLESTON ROAD, MOUNTAIN VIEW, CA 94043-1353 (Address of principal executive offices) Registrant’s telephone number, including area code: (650)567-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a Shell Company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of October 31, 2007, the number of outstanding shares of the registrant’s common stock, $0.001 par value, was 44,021,070. PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statements of Cash Flows Notes to Condensed Consolidated Financial Statements Item2. Management’s Discussion and Analysis of Results of Operations and Financial Condition Item3. Quantitative and Qualitative Disclosures About Market Risk Item4. Controls and Procedures PART II – OTHER INFORMATION Item1. Legal Proceedings Item1A Risk Factors Item 4. Submission of Matters to a Vote of Security Holders Item6. Exhibits Signatures Table of Contents PART I – FINANCIAL INFORMATION ITEM1.
